*945OPINION.
Lansdon :
The petitioner testified that in December, 1919, he considered his stock in the Fort Worth Lead & Zinc Co. absolutely worthless, and therefore deducted the cost thereof from the gross income shown by his tax return for that year. The Commissioner disallowed the deduction. The evidence indicates clearly that the stock had no value at December 31, 1919. Henry M. Jones v. Commissioner, 4 B. T. A. 1286; Harry H. DeLoss v. Commissioner, 6 B. T. A. 784.

Judgment of no deficiency will be entered for the 'petitioner.

Considered by Sternhagen and AR undell.